                                Case 2:19-cv-01106-RFB-VCF Document 18 Filed 06/17/20 Page 1 of 2



                                Matthew I. Knepper, Esq.
                        1       Nevada Bar No. 12796
                        2       Miles N. Clark, Esq.
                                Nevada Bar No. 13848
                        3       Shaina R. Plaksin, Esq.
                                Nevada Bar No. 13935
                        4       KNEPPER & CLARK LLC
                                5510 So. Fort Apache Rd, Suite 30
                        5       Las Vegas, NV 89148
                        6       Phone: (702) 856-7430
                                Fax: (702) 447-8048
                        7       Email: matthew.knepper@knepperclark.com
                                Email: miles.clark@knepperclark.com
                        8       Email: shaina.plaksin@knepperclark.com
                        9
                                George H. Haines, Esq.
                      10        Nevada Bar No. 9411
                                FREEDOM LAW FIRM
                      11        8985 S. Eastern Avenue, Suite 350
                                Las Vegas, NV 89123
                      12        Phone: (702) 880-5554, Ext.222
                                EFax: (702) 967-6666
                      13
                                Email: ghaines@freedomlegalteam.com
                      14
                                Attorneys for Plaintiff
                      15
                                                                 UNITED STATES DISTRICT COURT
                      16
                                                                     DISTRICT OF NEVADA
                      17
                                VIRGINIA OLSON,                                  Case No. 2:19-cv-01106-RFB-VCF
                      18
                                                    Plaintiff,                   STIPULATION OF DISMISSAL OF
                      19                                                         EQUIFAX INFORMATION SERVICES
                                        v.                                       LLC, WITH PREJUDICE
                      20
                                EQUIFAX INFORMATION SERVICES                     Complaint filed: June 25, 2019
                      21        LLC,
                      22                            Defendant.
                      23

                      24
                                        PLEASE TAKE NOTICE that Plaintiff Virginia Olson (“Plaintiff”) and Defendant Equifax
                      25
                                Information Services, LLC (“Equifax”) hereby stipulate and agree that the above-entitled action
                      26
                                shall be dismissed with prejudice in accordance with Fed. R. Civ. P. 41 (a)(2).
                      27

                      28
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
                                Case 2:19-cv-01106-RFB-VCF Document 18 Filed 06/17/20 Page 2 of 2



                                       There are no longer any issues in this matter between Plaintiff and Equifax to be determined
                         1

                         2      by the Court, and Equifax is the only remaining defendant. Plaintiff hereby stipulates that all of

                         3      her claims and causes of action against Equifax, which were or could have been the subject matter

                         4      of this lawsuit, are hereby dismissed with prejudice, without costs or fees to any party.
                         5
                                       IT IS SO STIPULATED.
                         6             Dated June 15, 2020.

                         7       KNEPPER & CLARK LLC                               CLARK HILL PLLC

                         8       /s/ Shaina R. Plaksin                             /s/ Jeremy J. Thompson
                                 Matthew I. Knepper, Esq., SBN 12796               Jeremy J. Thompson, Esq., SBN 12503
                         9       Miles N. Clark, Esq., SBN 13848                   3800 Howard Hughes Parkway, Suite 500
                      10         Shaina R. Plaksin, Esq., SBN 13935                Las Vegas, NV 89169
                                 5510 So. Fort Apache Rd, Suite 30                 Email: jthompson@clarkhill.com
                      11         Las Vegas, NV 89148
                                 Email: matthew.knepper@knepperclark.com           Counsel for Defendant
                      12         Email: miles.clark@knepperclark.com               Equifax Information Services LLC.
                                 Email: shaina.plaksin@knepperclark.com
                      13

                      14         FREEDOM LAW FIRM
                                 George H. Haines, Esq., SBN 9411
                      15         8985 S. Eastern Avenue, Suite 350
                                 Las Vegas, NV 89123
                      16         Email: ghaines@freedomlegalteam.com
                      17         Counsel for Plaintiff
                      18                                              ORDER GRANTING
                      19           STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,
                      20                                              WITH PREJUDICE
                      21

                      22               IT IS SO ORDERED.
                      23               IT IS FURTHER ORDERED that [16] Stipulation for Dismissal is denied as moot,
                                                                     _________________________________________
                                                                     UNITED STATES DISTRICT COURT JUDGE
                      24

                      25        ________________________________DATED this ____ day of _______________ 2020.
                      26        RICHARD F. BOULWARE, II
                                UNITED STATES DISTRICT JUDGE
                      27
                                DATED this 17th day of June, 2020,
                      28
                                                                               2 of 2
   KNEPPER & CLARK LLC
     ATTORNEYS AT LAW
5510 S Fort Apache Rd, Ste 30
    Las Vegas, NV 89148
       (702) 856-7430
